Citation Nr: 0911438	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  06-25 944	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1. Entitlement to an initial rating for diabetes mellitus II with 
peripheral neuropathy, bilateral upper extremities, currently 
evaluated as 20 percent disabling. 

2. Entitlement to an initial separate compensable rating for 
peripheral neuropathy of the left upper extremity. 

3. Entitlement to an initial separate compensable rating for 
peripheral neuropathy of the right upper extremity. 

4. Entitlement to an effective date earlier than May 17, 2004, 
for the grant of service connection for tinnitus, left and right 
lower extremity peripheral neuropathy, erectile dysfunction, 
hearing loss, PTSD/depression, and diabetes mellitus with 
peripheral neuropathy, bilateral upper extremities. 


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION


The Veteran served on active duty from July 1966 to April 1970. 
This matter comes before the Board of Veterans Appeals (Board) on 
appeal from a December 2004 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied the issues on appeal. 


FINDING OF FACT

On March 6, 2008, prior to the promulgation of a decision in the 
appeal, the Board received notification from the Veteran that a 
withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran had several issues on appeal, including and increased 
evaluation for PTSD in excess of 30 percent.  In a March 2007 
rating decision, the RO granted an increased evaluation for PTSD 
to 100 percent effective May 17, 2004 and proposed to find the 
Veteran incompetent.  The Veteran retained an attorney to 
represent him on the issue of incompetency.  In a December 2007 
decision, the RO determined that the veteran was competent. In 
February 2008, the Veteran's representative withdrew from 
representing him further.

In a letter dated February 12, 2008, the RO notified the Veteran 
that the issues, as set forth at the beginning of this decision 
were still on appeal and that he had filed Notices of 
Disagreement and received a Statement of the Case on the issues 
of entitlement to service connection for hypertension and stomach 
condition to include acid reflux as secondary to or aggravated by 
his service-connected diabetes mellitus.  No appeal as to the 
issues of entitlement to service connection for hypertension and 
stomach condition to include acid reflux as secondary to or 
aggravated by his service-connected diabetes mellitus is of 
record.  In a letter received by the RO on March 6, 2008 and 
forwarded to the Board, the Veteran stated that he had no further 
disagreement and wished to withdraw any further Notice of 
Disagreement with the VA.

In response to a January 2009 Board letter asking the veteran if 
he wished to appoint a new representative, the Veteran, in a 
letter date February 13, 2009 and received at the Board on March 
4, 2009, stated that this was his "2nd notice . . . to cancel" 
his appeal, and asked that his appeal be discontinued.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202 (2008).  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204 (2008).  Here, the Veteran has expressed his 
intent in more than one written notice to withdraw the notice of 
disagreement and appeals.  Both the RO and the Board have sought 
clarification as to which appeals.  His response indicates a 
blanket withdrawal of all appeals at VA.  Hence, there remain no 
allegations of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review the 
appeal and it is dismissed.




ORDER

The appeal is dismissed.




		
CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


